CLYDE COY, Appellant,
v.
MARIE COY, MANGO BAY PROPERTY AND INVESTMENTS, INC., a Florida Corporation, UNION TITLE CORPORATION, and TICOR TITLE INSURANCE COMPANY OF FLORIDA, f/k/a AMERICAN PIONEER TITLE COMPANY, ROBERTO ROA and ANA V. ROA, Appellees.
No. 4D09-1754.
District Court of Appeal of Florida, Fourth District.
May 5, 2010.
Mary M. Cantwell of Markcity, Rothman & Cantwell, P.A., Plantation, for appellant.
Michael J. Posner of Ward, Damon, Posner, Pheterson & Bleau, P.L., West Palm Beach, for appellee Mango Bay Property and Investments, Inc.
Kenneth J. Pollock and Lauren Schindlerl of Shendell & Pollock, P.L., Boca Raton, for appellee Union Title Corporation.
James S. Telepman of Cohen, Norris, Scherer, Weinberger & Wolmer, North Palm Beach, for appellee Ticor Title Insurance Company of Florida.
James W. Carpenter of Angelo & Banta, P.A., Fort Lauderdale, for appellees Roberto Roa and Ana v. Roa.
PER CURIAM.
Affirmed.
FARMER, HAZOURI and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.